Name: Commission Regulation (EC) NoÃ 1742/2005 of 24 October 2005 amending Commission Regulation (EC) NoÃ 1164/2005 opening a standing invitation to tender for the resale on the Community market of maize held by the Polish intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  international trade;  Europe;  marketing
 Date Published: nan

 25.10.2005 EN Official Journal of the European Union L 280/4 COMMISSION REGULATION (EC) No 1742/2005 of 24 October 2005 amending Commission Regulation (EC) No 1164/2005 opening a standing invitation to tender for the resale on the Community market of maize held by the Polish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1164/2005 (2) opened a standing invitation to tender for the resale on the Community market of maize held by the Polish intervention agency. That invitation to tender expires on 26 October 2005, while the quantities made available under the Regulation have not been entirely used up. (2) In order to guarantee livestock farmers and the livestock-feed industry supplies at competitive prices throughout the 2005/06 marketing year, the stocks of maize held by the Polish intervention agency should continue to be made available on the cereal market. (3) In view of foreseeable market requirements in the period ahead and the quantities which the Polish intervention agency has in its possession, Poland has informed the Commission that its intervention body intends to increase the amount put out to tender by 56 129 tonnes. In view of the market situation, the request made by Poland should be granted. (4) Regulation (EC) No 1164/2005 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1164/2005 is hereby amended as follows: 1. In Article 1, the quantity 99 068 is replaced by 90 000. 2. In the third subparagraph of Article 4(1), the date 26 October 2005 is replaced by 28 June 2006. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 188, 20.7.2005, p. 4.